Citation Nr: 1635958	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-15 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability rating for right knee degenerative joint disease, to include whether the reduction to 10 percent, effective June 1, 2011, was proper.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1987 to September 1987, and from September 1990 to May 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Columbia, South Carolina.  This case was previously before the Board in October 2015, where the rating reduction issue on appeal was remanded for additional development.  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants a restoration of the previous 30 percent disability rating for the right knee degenerative joint disease, which is a total grant of benefits as to that issue, the Board need not address Stegall compliance at this time.  Further, the Board notes that the TDIU issue was also remanded solely because it was intertwined with the rating reduction issue.  As the TDIU issue was subsequently readjudicated on remand, Stegall has been satisfied as to the issue of entitlement to a TDIU.  Id.

The Veteran testified from Columbia, South Carolina, at a July 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ), who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  



FINDINGS OF FACT

1.  At the time of the reduction of the disability rating for right knee degenerative joint disease from a 30 percent rating to a 10 percent rating, there had been no actual improvement in the right knee degenerative joint disease.

2.  The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities, and a referral to the Director of Compensation and Pension for consideration of a TDIU under 38 C.F.R. § 4.16(b) is not warranted.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 30 percent rating for right knee degenerative joint disease have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.3, 4.10, 4.71a, Diagnostic Codes 5260 & 5261 (2015).

2.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the instant decision grants restoration of the 30 percent disability rating for the right knee degenerative joint disease, the Board need not address the duties to notify and assist as to that issue.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  In March 2010, the Veteran was issued appropriate VCAA notice.  Subsequently, entitlement to a TDIU was adjudicated in January 2016 supplemental statement of the case (SSOC); therefore, there was no defect with respect to the timing and/or content of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the issue of entitlement to restoration of a 30 percent disability rating for right knee degenerative joint disease (which includes the question of the propriety of the rating reduction), the regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2015).  For this reason, the Board finds that the VCAA notice requirements do not apply to the restoration issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case."); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (stating that "the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper").

 As will be discussed below, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the disability rating by notifying the Veteran of rights and giving an opportunity for a hearing and time to respond; thus, the Board finds that all notification and development actions needed to fairly adjudicate this issue have been accomplished.

As to the duty to assist in this case, all relevant documentation, including VA and private treatment records, has been secured to the extent possible.  All relevant facts have been developed.  During the course of this appeal the Veteran received a number of VA knee and general medical examinations.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that, taken together, the relevant evidence was reviewed, proper testing was conducted, and all relevant questions were answered.  

There remains no question as to the substantial completeness of the issue of entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal for a TDIU.  See 38 C.F.R. § 3.159(c)(4).

Rating Reduction for Right Knee Degenerative Limitation of Motion

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In this case, the 10 percent ratings for right and left lower extremity peripheral neuropathy were in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply to these ratings. 

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c). 

In determining whether the reductions were proper in this case, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 
2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

Initially, the Board will address the rating history of the Veteran's service- connected right knee degenerative joint disease (arthritis).  The Veteran was originally service connected for right knee laxity from May 1997.  In a September 2008 rating decision, the RO continued the 10 percent rating for laxity and granted a separate 10 percent disability rating for painful arthritis, assigning the Diagnostic Code to rate the arthritis as limitation of flexion.  

Subsequently, in an October 2009 RO rating decision, the RO purported to grant an increased rating to 30 percent from 10 percent for right knee limitation of extension, from August 1, 2008.  The RO also assigned a separate noncompensable (0 percent) disability rating for limitation of flexion for the period from September 21, 2009.  

In a March 2011 rating decision, the RO reduced the disability rating for "degenerative joint disease of the right knee (previously evaluated as limited extension and limited flexion)" from 30 percent to 10 percent for arthritis with noncompensable painful limitation of motion.  In effectuating the reduction, the RO discontinued the separate 0 percent rating for limitation of flexion (from June 1, 2011); therefore, there are now only two knee disability ratings in effect, namely, a 10 percent rating for laxity under Diagnostic Code 5257 and a 10 percent rating for degenerative joint disease (limitation of flexion and extension) under Diagnostic Code 5261.  See VAOPGCPREC 23-97 & 9-98 (interpreting that separate ratings may be assigned for knee instability and knee arthritis).  

Because the limitation of flexion is not separately compensable for any period, it is proper to rate the noncompensable limitation of flexion together with the compensable limitation of extension, both of which are manifestations of the degenerative joint disease.  Knee flexion may again be separately rated from knee extension if an when it meets the 10 percent rating criteria under Diagnostic Code 5260, and there is no prejudice to the Veteran in rating the noncompensable limitation of flexion together with the compensable limitation of extension until the limitation of flexion is separately compensable (warranting a 10 percent rating under Diagnostic Code 5260).  See VAOPGCPREC 9-2004 (interpreting that separate ratings may also be assigned for limitation of extension and limitation of flexion if the 10 percent rating criteria for both flexion and extension are met). 

In this case, the Board is only deciding the issue of whether the reduction of the right knee rating for degenerative joint disease (arthritis) was warranted.  As such, the Board's sole concern is whether actual improvement was shown in the right knee degenerative joint disease.  In making this determination, the Board will have to consider all painful limitation of motion, to include both flexion and extension, as worsening flexion or extension will show that the right knee disability has not improved overall.  

The Veteran contends that reduction of the 30 percent disability rating for painful limitation of motion of the right knee to 10 percent disabling was improper, and that the respective 30 percent disability rating should be restored.  Specifically, throughout the course of this appeal, including in testimony at a July 2015 Board videoconference hearing, the Veteran has contended that the right knee symptoms did not improve at any point during the relevant period on appeal.  

As noted above, the Veteran was granted an increased 30 percent disability rating for the service-connected right knee limitation of motion in October 2009.  Prior to the increased rating, a September 2009 VA knee examination report reflects that the Veteran advanced having sharp, intermittent pain with painful flare-ups.  Range of motion testing revealed knee flexion limited to 50 degrees and extension limited to 25 degrees.  The Veteran was noted to have been crying from pain and was unable to complete repetitions.  Considering the Veteran's reaction to the range of motion testing, it appears the examination l was conducted during a flare-up of pain.  

At a new VA examination in July 2010, the Veteran reported having daily pain in the right knee, with regular flare-ups of intense pain.  The Veteran specifically reported having additional loss of range of motion during a flare-up.  Upon range of motion testing the Veteran had flexion to 130 degrees "with subjective complaints of pain."  It is unclear if at 130 degrees was where objective evidence of painful motion set in.  Further, it does not appear this test was conducted during a flare-up.

The VA examiner in July 2010 also assessed that the Veteran had full extension to 0 degrees; however, it was noted that the Veteran also had "subjective complaints of pain" on extension.  It is unclear where this pain set in as the VA examiner merely reported the full extension.  Again, this testing does not appear to have been completed during a flare-up of pain.

A VA knee examination was subsequently conducted in September 2012.  Per the examination report, the Veteran advanced that the knee had never improved, and that current symptoms included near constant pain with flare-ups, popping, stiffness, fatigue, and weakness.  Range of motion testing reflected flexion to 125 degrees with objective evidence of painful motion at 20 degrees.  Extension was noted as normal without objective evidence of pain.  

Per the report from a February 2014 VA knee examination, the Veteran advanced that the right knee had further worsened since the September 2012 examination.  Range of motion testing reflected flexion to 70 degrees with objective evidence of painful motion at 10 degrees.  Extension was noted as normal without objective evidence of pain.

At a VA knee examination in January 2016, the Veteran continued to complain of constant pain with flare-ups of pain.  Range of motion testing reflected flexion to 45 degrees and extension to 0 degrees.  Pain was noted on flexion.  Upon repetitive use testing, flexion dropped to 40 degrees.  The VA examiner noted that range of motion testing was not conducted during a flare-up and the examiner was unable to describe the flare-ups in terms of additional range of motion lost.

Along with the January 2016 examination report, VA also received a corresponding January 2016 knee examination opinion.  Per the opinion report, the VA examiner opined that the Veteran had been cooperative during range of motion testing in September 2012 and February 2014.

The Board has reviewed all the relevant evidence of record, lay and medical, and finds that the RO's March 2011 reduction of the 30 percent disability rating for the service-connected right knee painful limitation of motion due to degenerative joint disease to 10 percent disabling was not proper.  At the July 2015 Board videoconference hearing, the Veteran credibly testified that the right knee limitation of motion had not improved during the relevant period on appeal.  Further, multiple subsequent VA knee examinations show a significant reduction in the Veteran's range of flexion in the right knee.  Even if the Veteran's right knee extension had improved, such a decrease in flexion reflects that, overall, the right knee disability has not improved in the ability to function under the ordinary conditions of life and work.  For these reasons, the Board finds that the reduction of the disability rating for right knee degenerative joint disease from 30 percent disabling to 10 percent disabling was not proper, and the respective 30 percent disability rating is to be restored effective June 1, 2011.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

In this case, the Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected right knee disabilities.  After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is not warranted for any period.  The Veteran's disabilities do not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU.  Throughout the course of this appeal the Veteran has been service connected for right knee laxity (10 percent disabling) and, due to the Board granting restoration in the instant decision, right knee limitation of motion due to degenerative joint disease (30 percent disabling), for a combined disability rating of 40 percent.  Taken separately, these disabilities do not have a combined disability rating of 70 percent and neither disability is rated as 40 percent disabling.  Further, taken together as occurring under a common etiology, the Veteran still does not meet the criteria for a single disability rated as 60 percent disabling.  See 38 C.F.R. § 4.25.

Further, having considered all the evidence of record, lay and medical, the Board finds that referral under 38 C.F.R. § 4.16(b) to the Compensation and Pension Director for extraschedular consideration is not warranted in the instant matter.

In a January 2009 statement, the Veteran advanced that the right knee, right hip, right shoulder, right hand, and right wrist prevented having "a productive life and wellbeing."  The Board notes that in a March 2010 Veteran's Application for Increased Compensation Based on Unemployability, via VA Form 21-8940, the Veteran conveyed that unemployability was due solely to the service-connected right knee; however, in a subsequent April 2010 statement, the Veteran advanced that the application should have included non-service-connected disabilities of the right shoulder, right hand, neck, and back.

The report from an August 2008 VA knee examination reflects that the Veteran was then employed as a substitute teacher at an elementary school.  The Veteran advanced that the constant standing and walking would result in knee pain, and necessitated frequent breaks to rest the knee.

Per the report from a September 2009 VA knee examination, the Veteran advanced not having worked since 2008 due to, "right knee problem, right rotator cuff injury, and right carpal tunnel syndrome."  The report from a July 2010 VA knee examination noted that the Veteran was "unemployed due to [  ] many disabilities including [  ] right knee."

A VA examiner, as noted in a September 2012 VA knee examination, in discussing the impact of the Veteran's service-connected right knee disabilities on employment, stated that the Veteran advanced that the right knee, right shoulder, wrists, and neck pain were all factors in the Veteran's unemployability.  The report went on to state that "according to [the Veteran], she was terminated secondary to excessive use of sick leave.  Prior to her termination, she was on workers compensation secondary to her right shoulder and bilateral carpal tunnel syndrome." 

In February 2013, VA obtained a TDIU opinion concerning whether the service-connected right knee disabilities prevented sedentary and/or physical employment.  The opinion report reflects that the VA examiner opined that the disability "might periodically affect her ability to participate in physical and sedentary activities."  In other words, while the disability may periodically impact employment, it does not prevent obtaining or maintaining substantially gainful employment.

Under "functional impact" in the report from a February 2014 VA knee examination, the VA examiner noted that the Veteran, "says she is not able to work in any occupational settings that require prolonged standing, sitting or walking."  The Board notes that this is merely a restatement of the Veteran's assertion, and not an opinion or assessment rendered by the VA examiner.

Finally, the Veteran received a new VA knee examination in January 2016.  Per the examination report, the VA examiner assessed that the right knee disability would only impact heavy physical work, prolonged weight bearing, and repetitive knee movements.  There was no indication that the service-connected right knee would affect sedentary employment.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  The Board notes that the evidence reflects that the Veteran may be unemployable; however, such evidence conveys that the Veteran is unemployable due to a combination of multiple non-service-connected disabilities along with the service-connected right knee disability.  In a February 2013 VA TDIU opinion, the VA examiner specifically opined that the right knee disability alone would only result in periodic interference with both physical and sedentary work.  While the Board has considered the Veteran's February 2014 assertion that the knee disability alone prevents all employment, the Board finds this statement to be outweighed by the Veteran's earlier statements that unemployability results from a combination of service-connected and non-service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Restoration of a 30 percent rating for service-connected right knee degenerative joint disease, effective June 1, 2011, is granted.

A TDIU is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


